 

U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT NORTHERN rR OF TEXAS
ILED

FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

AMARILLO DIVISION JUL = 8 20
UNITED STATES OF AMERICA § mene US. DISTRICT couRYN
§ ——s
Plaintiff, §
§
v. § 2:21-CR-24-Z-BR-(1)
§
ROARYRIOUS PERKINS §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On June 23, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Roaryrious Perkins filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation Is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Roaryrious Perkins was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Roaryrious Perkins; and ADJUDGES Defendant Roaryrious Perkins guilty of Count One of the
Superseding Information in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, July # , 2021.

My fae

 

MATAHEW J. KACSMARYK
ED STATHS DISTRICT JUDGE

 

 
